Elbert, J.
The stipulations in the articles of agreement that appellant, Morgan, should sell the products of'the ranch and keep a full account of all receipts and disbursements, involved an agreement for their possession to that end.
Where tenants in common of chattels agree that one shall have exclusive possession of the chattels, the tenant so entitled may maintain replevin against his co-tenant. Newton v. Gardner, 24 Wis. 232.
While the right of the appellant, Morgan, to the possession of. the products of the ranch for tie purpose of selling them, is fairly inferable from the terms of the agreement, the jury were warranted in finding, from the evidence of the appellant, that the agreement, in this respect, was subsequently 'modified.
He testified: £ £ During the season the grasshoppers destroyed nearly all we had at that time. The prospect was gloomy. There was some hay, corn and onions left. I then told • defendant I would go to Bosita, and that he should do what he could with-what hay and corn was left,so that I should get out of them what money I had advanced. He said that he would do the best that he could, and that I should have the money back that I had advanced out of what should be left. * ■ * * * * I then went to Bosita.” On cross-examination he testified: “No part of the agreement was performed, on my-part after I went to Bosita ; defendant said he would do the best he could; none of my obligations under the agreement were performed after I went to Bosita.”
“ Q. Did you feel under obligations to assist on the ranch after you left for Bosita ?”
“Id-id not.”
. It is true he testifies that he did not abandon or modify ' the original agreement in the matter of his right to possess and control the products of the ranch, but of this the jury *532were the’ judges in the light of all the circumstances. That they found that there was a modification of the agreement in this particular is evidenced by their verdict. W e cannot say that their finding was unsupported by the evidence. That appellant became discouraged with the prospects of the adventure ; that he left the ranch and removed to Rosita ; that he ceased to perform his part of the agreement; and told the appellee “ that he should do what he could with what hay and corn was left,” are facts to which he testified himself, and are clearly open to the construction that he abandoned his right to the control and possession of the crops and turned the entire matter over to the appellee to close up to'. the best advantage. That the jury might have found otherwise, does not justify a reversal.
The judgment of the court, below is affirmed with costs.

Affirmed.